Citation Nr: 0306146	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from February to June 1970 
and, thereafter, also had service in several reserve 
components.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Cleveland, Ohio, Regional Office 
(RO).  In October 1999, the Board remanded the case for 
further development of the evidence.


FINDINGS OF FACT

1.  The veteran sustained acute back injuries while on duty 
with reserve component unit in June 1977 and August 1981.

2.  In July 1984, the veteran sustained a work-related back 
injury, and sought medical attention for back pain in 
September, but myelography and computerized tomography showed 
no abnormality to satisfactorily explain his complaints of 
pain.

3.  A significant psychological overlay was noted and, in 
November 1984, the veteran was referred to a psychiatrist who 
diagnosed posttraumatic syndrome with major depression, all 
due to the back disorder.  The psychiatric disorder disabling 
the appellant has been variously diagnosed since.

4.  In November 1987 and January 1988, the veteran again 
complained of back pain, but myelography and computerized 
tomography again failed to show spinal abnormality.

5.  In November 1993, a herniated disc was diagnosed and the 
veteran underwent a discectomy at L4-5.

6.  The preponderance of the medical evidence is against 
relating a current back disorder to acute back injuries 
sustained in either 1977 or 1981.

CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a chronic back 
disorder in service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

2.  The veteran did not incur a psychiatric disorder in 
service, and his current psychiatric disability is not due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

Here, RO decisions in June 1995 and October 1996 noted the 
shortcomings in the veteran's claim, and September 1995 and 
April 1997 Statements of the Case set out the applicable law 
and explained its application to the evidence.  Supplemental 
Statements of the Case (SSOC) issued in November 1997 and 
April 1999 further explained the law and its relation to 
additional evidence received.  A September 2002 letter 
explained VCAA, and solicited from the veteran, and offered 
VA help in obtaining, additional evidence in support of his 
claim.  A November 2002 SSOC again explained applicable law, 
including VCAA, and its application to the evidence.  The 
evidence of record includes:  some of the veteran's service 
medical records; VA examination reports, in- and outpatient 
treatment records, and operation reports; in- and outpatient 
treatment records and operation reports from health care 
providers identified by the veteran; examination reports and 
other records from the Social Security Administration (SSA); 
and statements from the veteran and a transcript of his 
testimony at a May 1996 hearing.  In June 2000 and April 2002 
letters, the RO asked the veteran for information sought by 
the Board in its October 1999 remand, but he failed to 
respond to those letters.  Finally, in a February 2003 
letter, the RO advised the veteran that his case was being 
transferred to the Board, and invited him to submit any 
additional evidence he had directly to the Board, but he 
failed to respond to that letter as well.

Though the veteran may have additional relevant evidence in 
his possession, he has refused to submit it.  Save for 
evidence in the veteran's possession, there is no 
information, from the appellant or otherwise in the claim 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not necessary for VA to further notify the 
veteran of additional evidence he should obtain and what 
evidence VA would obtain, and any failure to provide such a 
pro forma notice could not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board turns now to an 
analysis of the merits of the claims.

Here, the veteran contends that he injured his back in 1977 
and again in 1981, while on duty with reserve component 
units, and that his current back disability-status post L4-5 
discectomy-is a result of those injuries.  He also contends 
that a psychiatric disorder-variously described by examiners 
as posttraumatic syndrome with depression, psychoemotional 
problems, situational depression, psychogenic pain disorder, 
major depression with psychosis, or reactive depression due 
to physical disabilities and social problems-is due to the 
back disorder.

Turning first to the applicable law, service connection is 
granted for injury or disease incurred or aggravated in the 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the veteran 
was disabled from a disease or injury incurred or aggravated 
in the line of duty, and any period of inactive duty training 
during which the veteran was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

"Active duty for training" includes full-time duty for 
training-where the service member is available for duty 
around-the-clock-performed by the reserve components, i.e., 
the National Guard and the Reserves.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training.  Inactive duty training is training duty, 
other than full time, performed by the reserve components.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case 
of members of a reserve component, service connection is 
granted for either an injury or disease incurred during 
active duty for training but only for an injury incurred 
during inactive duty training.

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Since the veteran contends that his current 
orthopedic and psychiatric disorders had their origin in his 
service in a reserve component unit, medical evidence that 
links them to that service is critical.  On the other hand, 
the requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Finally, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Turning now to the evidence of record, the service medical 
records from the appellant's first period of service show 
that in March 1970 he reported multiple complaints, including 
an inability to sleep.  He was diagnosed with anxiety.  In 
May 1970 a medical board determined that he did not meet 
medical standards of fitness for enlistment at the time of 
enlistment due to a duodenal ulcer, and he was discharged 
from service in June.  Notably, at discharge, no psychiatric 
complaints or diagnoses were offered. 

November 1978 and December 1981 enlistment examination 
reports from the Ohio National Guard and US Army Reserve 
respectively reveal that the veteran denied a history of back 
pain.  Each physical examination revealed a normal spine.

Records from the Social Security Administration include a 
February 1985 letter from James H. LeVan, Jr., MD, who 
reported that the veteran sustained a work-related back 
injury in July 1984.  He sought medical attention for back 
pain in September 1984 and, at that time, pain did not 
radiate and it was treated conservatively.

The veteran was seen for a VA examination in September 1984.  
He complained of severe cervical pain.  A concurrent 
psychiatric examination noted a history of a rappelling 
accident in 1981, with a subsequent L4-L5 discectomy.  The 
psychiatric examination resulted in diagnoses of reactive 
depression due to physical incapacity.  A concurrent 
orthopedic examination noted that the veteran complained of 
severe pain, and physical examination revealed marked spinal 
muscle rigidity.  The veteran declined to move his spine in 
any direction.  The orthopedic examination resulted in a 
diagnosis of prior C5-C6 surgery.

Back pain persisted and the veteran was admitted to Bethesda 
Hospitals in October 1984 where he was seen by a team of 
doctors.  According to a report by James Anthony, MD, the 
veteran gave a history of a back injury sustained while 
rappelling in the Marine Corps.  He claimed that the injury 
had been treated with a variety of modalities, including 
physical therapy and ultrasound, and that recovery took nine 
months.  More recently, he sustained a work-related back 
injury while lifting a 350-pound weight.  Clinical 
examination was negative, and electromyography was normal as 
were most other diagnostic tests, but some of the veteran's 
doctors thought that computerized tomography showed a 
herniated disc at L4-5 and that X rays suggested sclerotic 
changes at L1.  However, the disc was not confirmed by 
myelography, and the veteran was discharged.

Back pain persisted, and the veteran was readmitted in 
November 1984.  X rays showed that vertebral body heights and 
interspaces were intact, that there were no abnormalities of 
the spine, and that sclerotic changes thought to have been 
seen on previous studies were not seen currently.

A November 1984 report by Dr. Anthony noted that the earlier 
computerized tomography and myelography "failed to reveal 
any significant lesion in the lumbar region."  The doctor 
thought the primary problem was "an agitated depression" 
and treatment should be aimed at that.

During the October 1984 hospitalization, psychological 
overlay was discussed by the treatment team, and the veteran 
was referred to a psychiatrist before discharge.  

The psychiatrist admitted him to Bethesda Hospitals in 
December 1984, to treat a psychiatric disorder seen as 
secondary to complaints of back pain, while other doctors 
continued to investigate the back-pain complaints.  Upon 
admission to Bethesda a history of back pain due to a July 
1984 industrial injury while lifting heavy objects was noted.  
Further, a history of inservice back injuries six and three 
years previously was noted.  Computerized tomography during 
this hospitalization showed no bony defects and no disc space 
abnormalities.  One examiner said he did not believe the 
veteran had an organic problem; another said there was no 
orthopedic reason for his complaints of pain, and the 
psychiatrist who admitted him would have to treat the 
neuropsychiatric problem.  The diagnoses at discharge in 
January 1985, included posttraumatic stress syndrome and 
lumbosacral strain.

In February 1985, James H. LeVan, Jr., M.D., reported first 
treating the veteran in September 1984.  The appellant 
reported a history of injuring his back at work in July 1984.  
The veteran complaints of back pain continued through 
February 1985.   The pertinent diagnoses were sciatic 
radiculitis with possible L4-L5 and L5-S1 bulging discs, and 
a functional overlay problem secondary to a back disorder.  

After a March 1985 SSA examination, the examiner noted 
psychoemotional problems, and said the veteran might have a 
strain of right paravertebral muscles, but there was no 
convincing evidence of radiculopathy.

In an April 1985 letter, the veteran's psychiatrist told SSA 
that he had seen the veteran since October 1984, and his 
diagnosis was major depression with psychosis.

After an April 1985 SSA psychiatric examination, the examiner 
said that findings were consistent with ongoing depression, 
probably a dysthymic disorder, that began as adjustment 
disorder to back injury and evolved from there.

After a May 1985 examination conducted for the Social 
Security Administration, the examiner said there was "no 
solid[,] objective evidence of a severe impairment of a 
musculo-skeletal [sic] nature."

In August 1985, the veteran was admitted to Bethesda 
Hospitals with a history of low back pain.  The appellant 
reported incurring a gunshot wound in January 1970 "while in 
Vietnam."  He also reported injuring his back 15 years ago, 
and a nine month history of back pain.

In August 1985, the veteran, who had been living with a 
cousin since his wife left him, was readmitted to Bethesda 
Hospitals by his psychiatrist after his cousin attempted 
suicide.  He had many somatic complaints, including back pain 
and, on discharge, diagnoses included posttraumatic stress 
syndrome with depression and psychogenic pain disorder.

In March 1986, the veteran presented with complaints of low 
back pain at the emergency room of St. Francis-St. George 
Hospital.  He said he injured his back earlier that day 
lifting a 200-pound casting and carrying it up a ladder.  He 
gave a history of back injuries in 1982 and 1984 with no 
sequelae.  Examination revealed tenderness to palpation, from 
T7 to S1, and paravertebral muscle spasm.  The diagnosis was 
acute thoracolumbosacral strain.

In January 1987, the veteran was admitted to Bethesda 
Hospitals.  He reported sustaining a low back injury three 
years prior to this examination while lifting heavy material.  
Over the prior two years the veteran described having 
constant low back pain.  The appellant underwent myelography 
and computerized tomography which, according to the discharge 
summary by Dr. LeVan, failed to reveal a spinal defect.  He 
was readmitted a few days later with postmyelography 
headache.  

On the second admission, he gave a history of sustaining a 
shrapnel wound in Vietnam, and having a herniated disc since.  
In a consultation report, Dr. Anthony said the veteran had a 
mechanical back problem, but that he also had a "tremendous 
psychological overlay."  The diagnoses were chronic low back 
pain, and rule out spinal stenosis.  A psychiatric 
consultation noted that the veteran felt overwhelmed.  Mental 
status examination resulted in the clinical impression of 
post traumatic depression and anxiety, and an adjustment 
reaction to a lumbar strain and post myelogram headaches.

In November 1987, the veteran was admitted to Bethesda 
Hospitals with complaints of acute lumbar pain.  Dr. LeVan 
noted the history of a shell fragment wound in 1971.  X rays 
of the lumbar spine were normal, and computerized tomography 
showed that all disc spaces were normal and there was no 
extrusion of disc material.

In January 1988, the veteran was admitted to Bethesda 
Hospitals with complaints of back pain and loss of bladder 
control.  (Neurogenic bladder was diagnosed during a 1984 
admission.)  Myelography, followed by computerized 
tomography, was "entirely negative."

In May 1988, the veteran presented with complaints of low 
back pain at the emergency room of St. Francis-St. George 
Hospital.  He said he was planting flowers, shrubs, and trees 
ten days earlier when the back pain began.   X rays of the 
veteran's lumbar spine showed normal vertebral interspaces 
and normal sacroiliac joints.

In November 1993 VA treatment records, the veteran reported a 
1977 parachute landing in a tree with intermittent low back 
pain since.  He said that, in 1981, pain began to radiate to 
both legs, right more than left.  During the preceding few 
months, he noted increasing pain in the back radiating to the 
lower extremities, and decreasing strength of the right 
ankle.  Physical examination revealed a paravertebral muscle 
spasm, positive straight leg raising bilaterally, decreased 
right plantar and dorsiflexion, and diminished sensation over 
the anterior and lateral aspects of both legs.  The diagnosis 
was herniated nucleus pulposus at L4-5, and he underwent a 
discectomy.  This was the earliest diagnosis of a herniated 
disc.

In January 1994, he slipped on his patio and landed on his 
back.  He had severe paravertebral muscle spasm and straight 
leg raising was positive bilaterally.

After a September 1994 VA examination, diagnoses included 
status post L4-5 discectomy with complaints suggesting 
recurrent lumbar disc disease.

After a September 1994 VA psychiatric examination, the 
diagnosis was reactive depression to physical incapacity with 
many passive-aggressive personality traits.

In March 1995, the RO, in recognition of the dearth of 
service medical records in this case, asked the veteran to 
submit any he had, to have his reserve component unit submit 
any it had, to have knowledgeable service comrades submit 
statements, and to have his doctors submit postservice 
treatment records.  The RO also asked the veteran to identify 
reserve component units to which he had been assigned and to 
provide unit addresses.

After considerable effort to obtain records from official 
sources, the RO was able to obtain records that showed the 
veteran's May 1980 separation from the Army Reserve and 
coincident membership in the Marine Corps Reserve.

In response to the RO request for information, the veteran 
submitted a January 1981 Army certificate of discharge.  He 
also submitted a report of a December 1981 Ohio Army National 
Guard enlistment examination.  At the examination, the 
veteran said he was in good health, and no musculoskeletal 
disorders were found on clinical evaluation.  Finally, the 
veteran submitted a December 1982 report of separation from 
the Ohio National Guard.

At his May 1996 hearing, the veteran testified that he 
injured his back four times while a member of a reserve 
component unit.  He said he sustained back injuries when he 
fell from trees while stringing wire for a signal company in 
1975 and 1976.  He said that, on those occasions, he was at 
annual training at Fort Bragg and Fort Benning.  He testified 
that, in 1977, he injured his back when he made a parachute 
landing in a tree.  He said he saw Dr. LeVan then, and 
myelography showed a herniated disc at L4-5.  He said his 
first sergeant knew of the disc disorder but, when queried as 
to how he was retained in service with a herniated disc, the 
veteran had no explanation.  He said he injured his back 
again four years later while rappelling, and was again 
treated by Dr. LeVan.  The veteran claimed he was unable to 
get any of Dr. LeVan's records, as the doctor had moved from 
the area.  The Board notes, however, that since Dr. LeVan was 
the veteran's treating and referring physician, many of his 
records were submitted to the RO by other health care 
providers.  None of these records refer to treatment of a 
back disorder in 1977 or 1981, much less to a herniated disc 
then.

At the May 1996 hearing, the veteran submitted a June 1977 
treatment record from Fort Chaffee.  The record noted that 
the veteran, a member of a signal company, reported that he 
caught himself to keep from falling from a tree.  He had 
bilateral paravertebral muscle spasms, and the diagnosis was 
back strain.  He was prescribed Parafon Forte, and placed on 
light duty for the rest of his "tour" which was, 
presumably, the remainder of 1977 summer camp.  The veteran 
did not offer service medical records showing treatment of 
back injuries in 1975 or 1976.

Also at the May 1996 hearing, the veteran submitted part of 
an August 1981 record from an unknown source, though it 
appears to be from a military medical facility.  The record 
noted that the veteran was a member of the Marine Corps 
Reserve, and that he reported low back pain after falling out 
of a tree four years earlier.  He also reported a back injury 
he sustained three days earlier while rappelling, and 
described it as a "bruised muscle."  He complained of pain 
with any kind of movement, but the examiner noted that he 
dressed and undressed without difficulty.  The examiner found 
that pain was well localized to the lumbosacral region and 
was nonradiating.  There was no spinal or costovertebral 
angle tenderness, but there was questionable paraspinal 
muscle spasm.

Missing from the record the veteran submitted was the 
diagnosis and treatment prescribed in August 1981.  The May 
1996 transcript of the veteran's hearing includes the 
following exchange:

Hearing officer:  Okay.  So you have 
other records besides?  You just pulled 
these pages out.  But, what about the 
whole collection?

Vet:  I do have a whole collection, yes 
mam [sic].

Hearing officer:  Yeah, we'd be 
interested in those copies.

Veteran's representative:  I can arrange 
to have him bring this up and copy it and 
send it up to you.

See transcript at 15-16. 

However, in a September 1996 letter, his representative 
reported that the veteran was "unable to locate any more 
evidence at this time."

In his August 1997 Substantive Appeal, VA Form 9, the veteran 
contended that his psychiatric disorder is secondary to his 
back disorder.

In July 1998, the RO asked the veteran for information 
regarding beginning and ending dates of his service in the 
various reserve components he joined, asked him to complete 
accident reports regarding the back injuries he claimed to 
have sustained while a member of a reserve component, and 
also asked him to identify health care providers who treated 
those back injuries.  In response, notwithstanding an alleged 
"inability" to locate additional evidence, the veteran 
submitted an August 1974 Army Reserve entrance examination.  
The examiner noted the 1971 separation for duodenal ulcer 
disease, but found him qualified for enlistment based on 
letters and other evidence submitted at the time.  

The veteran also submitted a September 1980 Marine Corps 
Reserve enlistment agreement, and a September 1982 Marine 
Corps discharge certificate.  He also submitted a January 
1981 Army discharge certificate which seems to conflict with 
his membership in the Marine Corps Reserve at that time.  
Finally, he submitted a September 1981 request for assignment 
to a specific Army Reserve unit which seems to conflict with 
the January 1981 Army discharge certificate, the August 1981 
service medical record that shows him as a member of the 
Marine Corps Reserve, and the September 1982 discharge 
certificate from the Marine Corps Reserve.

In September 1998, the RO again asked him to complete 
accident reports regarding the injuries he claimed to have 
sustained while a member of a reserve component, but the 
veteran has failed to do so.

In April 1999, medical records from the Social Security 
Administration were received.  These indicate that the 
veteran had been disabled since July 1984 due to affective 
disorders, and "sprains and strains---all types."  

In June 2000, pursuant to the October 1999 Board remand, the 
RO asked the veteran for the unit designation and address of 
each reserve component unit to which he was assigned.  He was 
also asked for information regarding the injuries he claimed 
to have sustained in service, notably the shell fragment 
wound in Vietnam and the bad parachute landing fall, but the 
veteran failed to respond.  In April 2002, the RO again 
requested the information, but the veteran again failed to 
respond.  The veteran's failure to respond to the RO requests 
for information was noted in a November 2002 SSOC which was 
sent to the veteran and his attorney, but neither the veteran 
nor his attorney responded to the SSOC.  Finally, in February 
2003, the RO advised the veteran and his attorney that his 
case was being sent to the Board, and any additional evidence 
he had should be sent directly to the Board, but neither the 
veteran nor his attorney responded to that letter, either.

The Board notes that no evidence of record shows that the 
veteran was ever assigned to Vietnam during his four months 
of active service in 1970.  Indeed, the evidence shows that 
he failed to complete basic and advanced training.  In 1977, 
while assigned to an Army Reserve signal company as a field 
wireman, he sustained a back injury.  However, there is no 
evidence that the veteran ever received airborne training and 
his 1977 injury was sustained, not by jumping from an 
airplane, his testimony to the contrary notwithstanding, but 
while stringing wire for his unit.  In August 1981, while a 
member of the Marine Corps Reserve and, perhaps, one or two 
other reserve components, he sustained a back injury while 
rappelling.  He described the injury as a "bruised muscle" 
but, since he submitted only part of the treatment record 
that addressed that injury, the diagnosis rendered then is 
not known.  At an Army National Guard enlistment examination 
in December 1981, conducted only four months after the August 
1981 back injury, he claimed he was in good health-a claim 
corroborated by clinical evaluation.

There is a paucity of evidence showing symptoms of a back 
disorder between the 1977 and 1981 service injuries, and 
between the 1981 service injury and the 1984 work-related 
injury, notwithstanding the veteran's report that he was 
treated for nine months with various modalities following one 
of the service injuries.  Moreover, when he presented at St. 
Francis-St. George Hospital in March 1986, he reported back 
injuries in 1982 and 1984 with no sequelae.  Thus, the 
veteran's claim is not aided by competent evidence of a 
continuity of symptomatology.  Savage.  Accordingly, medical 
evidence is needed to relate current back disability to 
injuries in service.  Rabideau.

It is clear that the veteran did not have a herniated disc in 
1977 or in 1981, his testimony to the contrary 
notwithstanding, unless it underwent a spontaneous 
restoration, a feat that would warrant recording in the 
annals of modern medicine in light of computerized tomography 
and myelography showing that he did not have a herniated disc 
in 1984, 1987, or 1988.  Since the 1977 back strain and 1981 
"bruised muscle," the veteran has sustained multiple work- 
and nonwork-related back injuries, many of which involved 
lifting weights more than twice his own.  No medical evidence 
generated since 1993, when a herniated disc was first 
diagnosed, related either that herniated disc, or any other 
back disorder, to either the 1977 back strain or the 1981 
"bruised muscle."

In the absence of medical evidence relating a current back 
disorder to injuries sustained in military service, service 
connection for a back disorder is not warranted.  Since the 
veteran contends that his psychiatric disorder is secondary 
to his back disorder, and since his back disorder is clearly 
unrelated to service, so, too, is his psychiatric disorder.

In making this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder is denied.  Service 
connection for a psychiatric disorder, claimed to be caused 
by a back disorder, is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

